        Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 1 of 14                  FILED
                                                                              2019 Oct-07 PM 04:31
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         NORTHERN DIVISION

EXPRESS OIL CHANGE, LLC              *
d/b/a EXRESS OIL CHANGE,
                                     *
      PLAINTIFF,
                                     *
V.                                           CIVIL ACTION NUMBER:
                                     *       _______________________
CAR WASH PARTNERS, INC.
d/b/a MISTER CAR WASH,               *

      DEFENDANT.                     *

                                 COMPLAINT

      Express Oil Change, LLC, d/b/a Express Oil Change (“EOC” or “Plaintiff”),

brings this action against Car Wash Partners, Inc., d/b/a Mister Car Wash (“Car

Wash” or “Defendant”), and alleges as follows:

                         NATURE OF THE ACTION

      1.    EOC brings this action to protect one of its most valuable assets: its

EXPRESS OIL CHANGE trademarks. EOC seeks to put an end to the Defendant’s

unlawful use of the infringing OIL CHANGE EXPRESS and MISTER OIL

CHANGE EXPRESS names and service marks (“Infringing Marks”). EOC

therefore seeks injunctive and monetary relief for acts of trademark infringement,

unfair competition, and trademark dilution under the Lanham Act, Title 15, United

States Code § 1051, et seq., and the common laws of the state of Alabama.


                                         1
        Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 2 of 14




                                    PARTIES

      2.     EOC is a limited liability company organized and existing under the

laws of the State of Delaware with its principal place of business located at 1880

Southpark Drive, Birmingham, Alabama 35244.

      3.     EOC is the owner of its famous family of EXPRESS OIL CHANGE

trademarks. Through its various member companies and franchisees, EOC uses its

famous family of EXPRESS OIL CHANGE trademarks in interstate commerce in

connection with its automobile repair, maintenance and lubrication services

(“EOC’s Services”).

      4.     Car Wash is a corporation organized and existing under the laws of

the State of Delaware with its principal place of business at 222 East 5th Street,

Tucson, Arizona 85705.

                                 JURISDICTION

      5.     This is a civil action arising under the Lanham Act of the United

States, 15 U.S.C. §1051, et seq., subject matter jurisdiction being conferred on this

Court under 15 U.S.C. 1121, 28 U.S.C. §§1331 and 1338(a) & (b).

      6.     This Court has personal jurisdiction over Defendant under

Ala.R.Civ.P. 4.2 because Defendant has committed tortious acts purposefully

directed at an Alabama citizen and Plaintiff’s claims arise from Defendant’s



                                         2
        Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 3 of 14



commission of those tortious acts. Specifically, Defendant knowingly and

intentionally infringes and dilutes Plaintiff’s trademarks in Alabama.

      7.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b)–(d)

because Defendant is subject to personal jurisdiction in this district and a

substantial portion of the events giving rise to this claim occurred in this district.

             FACTS COMMON TO ALL CLAIMS FOR RELIEF

      8.     EOC is one of the leading automotive service providers in the United

States with over 250 locations across 15 states.

      9.     By virtue of its longstanding and widespread use of the EXPRESS

OIL CHANGE mark in connection with its Services, EOC is the owner of the

famous family of EXPRESS OIL CHANGE trademarks, including, but not limited

to, EXPRESS OIL CHANGE, EXPRESS OIL CHANGE 10 MINUTE SERVICE,

and EXPRESS OIL CHANGE & SERVICE CENTER.

      10.    EOC has applied for and obtained numerous Unites States Trademark

Registrations for marks that consist of or incorporate the mark EXPRESS OIL

CHANGE. Copies of EOC’s United States Trademark Registrations are attached

hereto as Exhibit “A.” EOC’s common-law EXPRESS OIL CHANGE marks

along with the uses and Registrations reflected in Exhibit “A” are hereinafter

collectively referred to as the “EOC Family of Marks.”




                                            3
        Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 4 of 14



      11.    EOC has made an enormous investment in advertising and promoting

its products and services under the EOC Family of Marks. As a result, EOC has

acquired valuable goodwill in association with the EOC Family of Marks, which

have become widely recognized by the general consuming public of the United

States as a designation of source of EOC’s services. EOC’s customers have come

to rely on the EOC Family of Marks as a symbol of quality and reliability.

      12.    Since long before the acts of the Defendant complained of herein,

EOC and/or its affiliates, franchisees and predecessors-in-interest have

continuously used one or more of the marks that comprise its EOC Family of

Marks in interstate commerce.

      13.    While its primary business is providing car wash and automobile

cleaning services, Car Wash has expanded its business to include automobile repair

and maintenance and vehicle lubrication services (“Defendant’s Services”). These

services are identical to EOC’s Services.

      14.    Upon information and belief, Car Wash is presently engaged in an

aggressive expansion of these services and is doing so using the confusingly

similar names of MISTER OIL CHANGE EXPRESS and OIL CHANGE

EXPRESS to describe its automobile maintenance and lubrication services. See

Exhibit “B” (consisting of copies of pages from Car Wash’s web site promoting

these services).


                                            4
       Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 5 of 14



      15.    Despite the likelihood of confusion between EOC’s Family of Marks

and the Infringing Marks, on April 18, 2018, Car Wash filed a service mark

application for and is in the process of attempting to register “MISTER OIL

CHANGE EXPRESS” with the U.S. Patent and Trademark Office (“USPTO”).

See Exhibit “C” (consisting of Defendant’s service mark application Serial No.

87882287).

      16.    This application was initially refused by the examining attorney in an

Office Action Letter dated August 13, 2018. See Exhibit “D” (consisting of the

USPTO Office Action Letter).

      17.    This refusal was based on the likelihood of confusion between

MISTER OIL CHANGE EXPRESS and five of EOC’s registered and

incontestable marks incorporating the words “EXPRESS OIL CHANGE.” Id.

      18.    Notably, the examining attorney stated as follows:

             “[i]n the present case the respective marks, MISTER OIL
      CHANGE EXPRESS, EXPRESS OIL CHANGE, EXPRESS OIL
      CHANGE & SERVICE CENTER, and EXPRESS OIL CHANGE
      SERVICE CENTER, are similar in appearance, sound, connotation,
      and commercial impression. Specifically, the marks share identical
      terms “OIL CHANGE” and “EXPERSS”. Marks may be confusingly
      similar in appearance where similar terms or phrases or similar parts
      of terms or phrases appear in the compared marks and create a similar
      overall commercial impression. See Crocker Nat’l Bank v. Canadian
      Imperial Bank of Commerce, 228 USPQ 689, 690-91 (TTAB 1986),
      aff’d sub nom. Canadian Imperial Bank of Commerce v. Wells Fargo
      Bank, Nat’l Ass’n, 811 F.2d 1490, 1495, 1 USPQ2d 1813, 1817 (Fed.
      Cir. 1987) (finding COMMCASH and COMMUNICASH confusingly
      similar); In re Corning Glass Works, 229 USPQ 65, 66 (TTAB 1985)

                                         5
          Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 6 of 14



      (finding CONFIRM and CONFIRMCELLS confusingly similar); In
      re Pellerin Milnor Corp., 221 USPQ 558, 560 (TTAB 1983) (finding
      MILTRON and MILLTRONICS confusingly similar); TMEP
      §1207.01(b)(ii)-(iii).

Id.

      19.     Ultimately, the examining attorney concluded that “[b]ecause the

marks are similar and the services are identical in part and highly related . . .

consumers are likely to be confused as to the origin of the services. Accordingly,

registration is refused under Section 2(d) of the Trademark Act.” Id. (emphasis

added).

      20.     As a result of this initial refusal, Car Wash was put on affirmative

notice of EOC’s registered and incontestable marks and its exclusive rights thereto.

      21.     Notwithstanding this initial denial, Car Wash persisted in seeking

registration of its trademark by amending its application to disclaim the exclusive

right to use “OIL CHANGE EXPRESS” and to add a description to the mark that

provides:

      The mark consists of the stylized wording “MISTER OIL CHANGE
      EXPRESS” with three four-four-point stars above the letter “I” in the
      wording “MISTER” and an arrow formed by the letter “X” in the
      wording “EXPRESS.”

See Exhibit “E” (consisting of Defendant’s Response to Office Action Letter).

      22.     As Car Wash’s response to the initial refusal also reveals, the crux of

Car Wash’s position is that the reference to “MISTER” in combination with “OIL


                                          6
        Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 7 of 14



CHANGE EXPRESS” sufficiently distinguishes its mark from “OIL CHANGE

EXPRESS” as is used in EOC’s Family of Marks so as to eliminate any confusion.

Id.

      23.    Although the USPTO has issued a Notice of Allowance and allowed

the amended application to proceed to publication, Car Wash has not filed the

required Statement of Use as of the date of this filing.1

      24.    Notwithstanding the Notice of Allowance, MISTER OIL CHANGE

EXPRESS infringes on EOC’s Family of Marks in that the use of the word

“MISTER” in combination with “OIL CHNGE EXPRESS” does not remedy the

likelihood of confusion with respect to EOC’s Family of Marks that incorporate

the words “EXPRESS OIL CHANGE.”

      25.    This is especially true in light of Car Wash’s actual use of the mark.

As Exhibit “B” shows, Car Wash is using the words “OIL CHANGE EXPRESS”

separately and apart from the purportedly “distinguishing” feature of the use of the

word “MISTER,” notwithstanding Car Wash’s representations to the USPTO of

the way in which “OIL CHANGE EXPRESS” would be used.

      26.    Further, as with the service mark application, Car Wash’s actual use

of the stylized MISTER OIL CHANGE EXPRESS mark shows that it uses a much


1
 EOC was not aware of the service mark application for MISTER OIL CHANGE EXPRESS
until after the deadline to file an opposition ran on June 1, 2019.


                                           7
        Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 8 of 14



smaller font for “Mister” than “OIL CHANGE” and uses an even larger font for

“EXPRESS.” See Exhibit “F” (consisting of a Car Wash coupon.) The coupon

also shows that “Mister” is the only word in the mark that uses lower case letters.

Clearly, Car Wash is featuring the words “EXPRESS” and “OIL CHANGE” in an

attempt to reap the benefit of EOC’s goodwill associated with the EOC Family of

Marks in connection with the parties’ identical services.

      27.    In light of Defendant’s actual notice of EOC’s rights in and to its

famous EOC Family of Marks, Defendant’s actions are willful, deliberate, and

specifically calculated to trade off the reputation and goodwill associated with the

famous EOC Family of Marks.

      28.    Defendant’s past and ongoing use of the Infringing Marks, which are

confusingly similar to one or more of the marks making up the famous EOC

Family of Marks, has caused substantial harm to Plaintiff, for which there is no

adequate remedy at law; and, unless Defendant is restrained and enjoined by the

Court, these acts will continue to cause damage and irreparable injury to Plaintiff

by continuing to damage the goodwill associated with the EOC Family of Marks,

as well as Plaintiff’s business reputation.

      29.    Defendant’s past and ongoing use of the Infringing Marks, which are

confusingly similar to one or more of the marks making up the famous EOC




                                              8
         Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 9 of 14



Family of Marks, is likely to mislead, deceive, and/or confuse the purchasing

public as to the source of Defendant’s Services.

       30.    Defendant has and continues to have no legitimate reason or good

faith basis to use the Infringing Marks in commerce.

       31.    Upon information and belief, Defendant’s intent in obtaining and

using the Infringing Marks was and is to profit from the goodwill and value

associated with one or more of the marks making up the famous EOC Family of

Marks.

                                  COUNT ONE
   Violations of Section 32(1) of the Lanham Act - Trademark Infringement

       32.    EOC repeats and re-alleges the allegations of paragraphs 1 through 31

as if fully set forth herein.

       33.    Defendant’s use of the Infringing Marks is likely to cause public

confusion, mistake, or deception as to the origin or source of Defendant’s Services,

in violation of the Lanham Act, 15 U.S.C. § 1114(1).

       34.    Upon information and belief, Defendant’s acts are deliberate and

intended to confuse the public as to the source of Defendant’s Services, to injure

EOC, and/or to reap the benefit of EOC’s goodwill associated with the EOC

Family of Marks.

       35.    Defendant’s acts, as alleged herein, constitute willful trademark

infringement as contemplated by the Lanham Act, 15 U.S.C. § 1117.

                                         9
        Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 10 of 14



       36.    Defendant’s acts, as complained herein, have caused irreparable injury

and damage to Plaintiff, and unless restrained, will continue to do so.

       37.    Plaintiff has no adequate remedy at law.

       38.    Plaintiff has suffered and continues to suffer economic loss directly

and proximately caused by Defendant’s acts alleged herein.

                                  COUNT TWO
       Violations of Section 43(a) of the Lanham Act - Unfair Competition

       39.    EOC repeats and re-alleges the allegations of paragraphs 1 through 38

as if fully set forth herein.

       40.    Defendant’s promotion, advertising, distribution, marketing, sale,

and/or offering for sale of Defendant’s Services in connection with the Infringing

Marks is likely to confuse, mislead, and deceive consumers, the public, and the

trade as to the origin, source, sponsorship, or affiliation of Defendant’s Services,

and are intended, and are likely, to cause such parties to believe, in error, that

Defendant’s Services have been authorized, sponsored, approved, endorsed or

licensed by EOC, or that Defendant is in some way affiliated with EOC, which it is

not.

       41.    Defendant’s use of the Infringing Marks constitutes a false

designation of origin, a false or misleading description of fact, or a false or

misleading representation of fact, which are likely to cause confusion, mistake, or

deception in violation of the Lanham Act, Section 43(a), 15 U.S.C. § 1125(a).

                                         10
        Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 11 of 14



       42.    Defendant’s acts, as alleged herein, constitute willful trademark

infringement as contemplated by the Lanham Act, 15 U.S.C. § 1117.

       43.    Defendant’s acts, as complained of herein, have caused irreparable

injury and damage to Plaintiff, and, unless restrained, will continue to do so.

       44.    Plaintiff has no adequate remedy at law.

       45.    Plaintiff has suffered and continues to suffer economic loss directly

and proximately caused by Defendant’s acts alleged herein.

                                COUNT THREE
      Violations of Section 43(c) of the Lanham Act - Trademark Dilution

       46.    EOC repeats and re-alleges the allegations of paragraphs 1 through 45

as if fully set forth herein.

       47.    Based on the inherent and/or acquired distinctiveness of the EOC

Family of Marks; the duration and extent of EOC’s use of the EOC Family of

Marks; the duration and extent of advertising featuring the EOC Family of Marks;

the geographic area in which EOC has sold and advertised goods and/or services

featuring the EOC Family of Marks; the nature of the trade channels EOC uses to

market goods and/or services featuring the EOC Family of Marks compared to the

channels through which Defendant sells its services; the degree of public

recognition of the EOC Family of Marks; and the various federal registrations for

the EOC Family of Marks, the EOC Family of Marks has become famous as

contemplated by Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

                                          11
       Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 12 of 14



      48.   The aforesaid willful and deliberate acts of Defendant, all occurring

after the EOC Family of Marks became famous, have caused and continue to cause

dilution and/or are likely to cause dilution of the famous EOC Family of Marks

and thus constitute trademark dilution in violation of the Lanham Act, Section

43(c), 15 U.S.C. § 1125(c). Unless Defendant is enjoined from engaging in its

wrongful conduct, Plaintiff will suffer further irreparable injury and harm, for

which it has no adequate remedy at law.

      49.   EOC has suffered and continues to suffer economic loss directly and

proximately caused by Defendant’s actions alleged herein.

                            PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays that the Court enter judgment against

Defendant and grant the following relief:

      A.    Find that Defendant willfully violated Sections 32(1), 43(a), and 43(c)

of the Lanham Act, 15 U.S.C. § 1051 et seq.;

      B.    Preliminarily and permanently enjoin Defendant as well as any

officers, agents, servants, employees, and attorneys, and all persons in active

concert or participation with the Defendant, from use of the Infringing Marks or

any other colorable imitation of any EXPRESS OIL CHANGE trademark, trade

name, and/or service mark in advertisement, promotion, offer for sale, or sale of




                                          12
        Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 13 of 14



any goods or services that are sufficiently similar to those offered by Plaintiff such

that confusion is likely;

      C.     Order Defendant to abandon its USPTO service mark application for

MISTER OIL CHANGE EXPRESS, Serial No. 87882287.

      D.     Order an award to Plaintiff of all actual damages and an accounting of

any gains, profits, and advantages derived by Defendant resulting from the

infringing acts complained of herein;

      E.     Order an award of three times the amount of Plaintiff’s damages or

Defendant’s profits, whichever is greater;

      F.     Order an award to Plaintiff of all pre-judgment and post-judgment

interest to the extent allowed by law;

      G.     Pursuant to 15 U.S.C. § 1116, order Defendant to file with this Court

and serve on Plaintiff within thirty (30) days after issuance of an Order, a report in

writing and under oath setting forth in detail the manner and form in which

Defendants have complied with the Order;

      H.     Award Plaintiff all of its costs, disbursements, and reasonable

attorneys’ fees due to the exceptional nature of the case pursuant to 15 U.S.C. §

1117; and

      I.     Award Plaintiff other such relief, in law or in equity, as this Court

deems appropriate.


                                         13
       Case 2:19-cv-01640-ACA Document 1 Filed 10/07/19 Page 14 of 14



                              Respectfully submitted,


                              /s/ Michael J. Douglas
                              Michael J. Douglas ASB-2888-C52D
                              LEAK, DOUGLAS & MORANO, P .C.
                              The John A. Hand Building
                              17 20th Street North, Suite 200
                              Birmingham, AL 35203
                              Phone: 205.977.7099
                              Fax: 205.977.7167
                              mdouglas@leakdouglas.com

                              Attorney for Plaintiff, Express Oil Change, LLC,
                              d/b/a Express Oil Change



PLEASE SERVE DEFENDANT BY CERTIFIED MAIL AS FOLLOWS:

Car Wash Partners, Inc., d/b/a Mister Car Wash
c/o Its Registered Agent, Corporation Service Company
251 Little Falls Drive
Wilmington, DE 19808




                                      14
